DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witte et al. (US 20130039147) (hereinafter, “Witte et al. ‘147”), as evidenced by Arnal et al. (US 20150320394).
Regarding claim 1, Witte et al. ‘147 teach (Fig. 2a, 31a-d, 32a, 34) a method for 3D or 4D non-invasive imaging (“…imaging modalities such as ultrasonography and magnetic resonance offer second-stage detection that can provide useful information without having to perform an invasive procedure…” (Para. [0004]), the method comprising: 
providing a 2D wideband ultrasound transducer array (Fig. 31a-d; “The array can be one-dimensional (particularly a linear array), two-dimensional (particularly a planar array), or three-dimensional.” (Para. [0019]), “…produces a corresponding wideband ultrasonic emission from the situs.” (Para. [0006]), Fig. 32a; “The distance between the individual detectors in the array may affect various parameters such as bandwidth. The widest bandwidth can be achieved if the distance between adjacent detectors in the array is .lamda./2, for example, where .lamda. is the wavelength of the acoustic wave.” (Para. [0116])); 

mapping electrical current in the body part using the providing and delivering steps (Fig. 34; “acoustic pressure P(x, y, z, t) is focused on a conductive location 200 across which an electrical current I is passed. By Ohm's Law, as the electrical current is passing through the location 200, and as the location experiences the acoustic pressure, the location experiences a local resistivity modulation p(x, y, z, t). The resistivity modulation is proportional to the electrical current density in the material, and the resistivity changes are proportional to the corresponding pressure changes.” (Para. [0095])). With that and Eqn. 1 (                        
                            
                                
                                    ∆
                                    ρ
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                             
                            -
                            k
                            ∆
                            P
                            )
                        
                    , the locations of the electrical current can be mapped.
As discussed above, Witte et al. ‘147 discloses the ultrasound beam being in the form of spherically focused waves by teaching the use of a spherical lens which has the inherent characteristic of providing spherically focused waves. However, to the extent that there is any doubt that a spherical lens will allow the production of spherically focused waves, Applicant’s attention is invited to the Arnal et al. reference, as extrinsic evidence of the fact the use of a spherical lens will provide the production of 
Regarding claim 2, Witte et al. ‘147 teach the step of mapping is performed with electrical beam steering without the need of physically moving the transducer array (“The detected AE signal is linearly proportional to the injected bias current I (gain mechanism controlled by the operator) and local pressure AP (measured parameter). Finally, the full 3-D spatial pattern of the ultrasound beam can be obtained by either: (1) mechanically or electronically steering the ultrasound beam relative to the hydrophone or (2) incorporating the hydrophone with an array of detectors.” (Para. [0120])).
Regarding claim 3, Witte et al. ‘147 teach the step of mapping uses an imaging technique selected from the group consisting of acoustoelectric imaging, 3D pulse echo ultrasound, Doppler blood flow imaging, and a combination thereof (“…comprising at least one acousto-electric hydrophone, the hydrophone comprises a first electrode, a second electrode, and a sensitivity zone located between and in electrically conductive contact with the electrodes.” (Para. [0020]), “…"Doppler-mode" in which the Doppler effect is exploited to produce velocity information associated with the image, useful in imaging blood flow, for example.” (Para. [0120])).
Regarding claim 4, Witte et al. ‘147 teach the step of mapping uses acoustoelectric imaging (“…comprising at least one acousto-electric hydrophone, the hydrophone comprises a first electrode, a second electrode, and a sensitivity zone located between and in electrically conductive contact with the electrodes.” (Para. [0020]) “The fundamental relationship of Equation (5), based on the general AE equation (Equation (1)), directly relates properties of the acoustic field to the detected signal. If the sensing element of the hydrophone is thin relative to the acoustic wavelength (e.g., .lamda./10) and 
Regarding claim 5, Witte et al. ‘147 teach the transducer array comprises a rectangular aperture (“The sound is focused either by the shape of the sending transducer(s), a "lens" in front of the transducer, or a complex set of control pulses from the ultrasonic scanning machine. Focusing produces a shaped acoustic wave propagating from the transducer.” (Para. [0005]), FIG. 9(a) is a plan view of a rectangular dumbbell acousto-electric hydrophone.)
Regarding claim 6, Witte et al. ‘147 teach that the transducer array allows for excitation pulses with linear or nonlinear coding schemes (“The fitted lines indicate a good linear response for all transducer pressures: correlation coefficient R&gt;0.95 at all pressures except 125 kPa, for which R&gt;0.90. Even at the lowest transducer level of 125 kPa, a least-squares regression of the data shows a strong linear relationship between the sensitivity and the applied voltage, up to 20 V (the limit of the function generator).” (Para. [0196]).
Regarding claim 7, Witte et al. ‘147 teach (Fig. 15b) operating the transducer array at a center frequency of substantially 0.3 MHz - 5 MHz and >50% fractional bandwidth (“…bandwidth for a 100% ITO (no gold) dumbbell hydrophone having a 75-.mu.m sensitivity zone. FIG. 15(a) is an AE signal time trace, and FIG. 15(b) is a corresponding fast Fourier transform showing 2nd and 3.rd harmonics of the response to the 2.25-MHz transducer.” (Para. [0200])).
Regarding claim 9, Witte et al. ‘147 teach (Fig. 15b) operating the transducer array at a center frequency of substantially 1 MHz - 20 MHz and >50% fractional bandwidth (“Electrical pulses produced by the machine are converted by certain of the piezoelectric transducer(s) into corresponding ultrasound pulses of a desired frequency (usually between 2 and 18 MHz).” (Para. [0005]), “…bandwidth 
Regarding claim 11, Witte et al. teach a 3D or 4D non-invasive imaging system comprising: 
a 2D wideband ultrasound transducer array (Fig. 2a shows the probe in contact with tissue; “…the device 10 includes an ultrasonic (US) detector portion 12 and a photoacoustic (PA) portion 14. The US detector portion 12 can be configured as a conventional US detector array.” (Para. [0125])) that delivers an ultrasound beam non- invasively to a body part, the ultrasound beam being in the form of plane waves with no focus, spherically focused waves, or cylindrically focused waves (“…the optical system desirably comprises at least one axially movable lens element for selectively adjusting light-beam focus appropriate for a given depth of the situs in the sample…” (Para. [0017]), “The device 100 can include one or more optical elements (not shown) for shaping the beam 110 as required. For example, a converging lens can be placed in the path of the beam 110 to "focus" the beam at the desired depth in the tissue… The lenses are not limited to spherical lenses…” (Para. [0107]); Fig. 2a lens 34; note that spherical lenses are used, wherein an inherent characteristic of spherical lenses is providing an ultrasound beam in the form of spherically focused waves); and 
a mapping system that maps electrical current in the body part using information obtained via the ultrasound beam delivered by the transducer array (Fig. 34; “acoustic pressure P(x, y, z, t) is focused on a conductive location 200 across which an electrical current I is passed. By Ohm's Law, as the electrical current is passing through the location 200, and as the location experiences the acoustic pressure, the location experiences a local resistivity modulation p(x, y, z, t). The resistivity modulation is proportional to the electrical current density in the material, and the resistivity changes are proportional                         
                            
                                
                                    ∆
                                    ρ
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                             
                            -
                            k
                            ∆
                            P
                            )
                        
                    , the locations of the electrical current can be mapped.
As discussed above, Witte et al. ‘147 discloses the ultrasound beam being in the form of spherically focused waves by teaching the use of a spherical lens which has the inherent characteristic of providing spherically focused waves. However, to the extent that there is any doubt that a spherical lens will allow the production of spherically focused waves, Applicant’s attention is invited to the Arnal et al. reference, as extrinsic evidence of the fact the use of a spherical lens will provide the production of spherically focused waves. See MPEP 2131.01. As stated in Arnal et al. “…“spherical focusing geometry” can refer to the focusing of acoustic energy that is produced by a spherical transducer or spherical acoustic lens, or an equivalent thereof (e.g., a phased array with programmed delays and/or amplitudes that mimic the effect of a spherical lens).” (Para. [0049]). With this evidence, the use of a spherical lens teaches the limitation that spherically focused waves are produced.
Regarding claim 12, Witte et al. ‘147 teach that the mapping system uses electrical beam steering without the need to physically move the transducer array to map the electrical current in the body part (“The detected AE signal is linearly proportional to the injected bias current I (gain mechanism controlled by the operator) and local pressure AP (measured parameter). Finally, the full 3-D spatial pattern of the ultrasound beam can be obtained by either: (1) mechanically or electronically steering the ultrasound beam relative to the hydrophone or (2) incorporating the hydrophone with an array of detectors.” (Para. [0120])).
Regarding claim 13, Witte et al. ‘147 teach that the mapping system uses an imaging technique selected from the group consisting of acoustoelectric imaging, 3D pulse echo ultrasound, Doppler blood flow imaging, and a combination thereof, to map the electrical current in the body part (“…comprising at least one acousto-electric hydrophone, the hydrophone comprises a first electrode, a second electrode, and a sensitivity zone located between and in electrically conductive contact with the electrodes.” (Para. 
Regarding claim 14, Witte et al. ‘147 teach that the mapping system uses acoustoelectric imaging to map the electrical current in the body part (“…comprising at least one acousto-electric hydrophone, the hydrophone comprises a first electrode, a second electrode, and a sensitivity zone located between and in electrically conductive contact with the electrodes.” (Para. [0020]) “The fundamental relationship of Equation (5), based on the general AE equation (Equation (1)), directly relates properties of the acoustic field to the detected signal. If the sensing element of the hydrophone is thin relative to the acoustic wavelength (e.g., .lamda./10) and small compared to the size of the ultrasound focal spot, then the hydrophone sufficiently samples the acoustic beam pattern over the region of constant current density J of the sensing element. The detected AE signal is linearly proportional to the injected bias current I (gain mechanism controlled by the operator) and local pressure AP (measured parameter).” (Para. [0120])).
Regarding claim 15, Witte et al. ‘147 teach that the transducer array comprises a rectangular aperture (“The sound is focused either by the shape of the sending transducer(s), a "lens" in front of the transducer, or a complex set of control pulses from the ultrasonic scanning machine. Focusing produces a shaped acoustic wave propagating from the transducer.” (Para. [0005]), FIG. 9(a) is a plan view of a rectangular dumbbell acousto-electric hydrophone.) .
Regarding claim 16, Witte et al. ‘147 teach that the transducer array allows for excitation pulses with linear or nonlinear coding schemes (“The fitted lines indicate a good linear response for all transducer pressures: correlation coefficient R&gt;0.95 at all pressures except 125 kPa, for which R&gt;0.90. Even at the lowest transducer level of 125 kPa, a least-squares regression of the data shows a strong linear relationship between the sensitivity and the applied voltage, up to 20 V (the limit of the function generator).” (Para. [0196]).
Regarding claim 17, Witte et al. ‘147 teach (Fig. 15b) that the transducer array is configured to operate at a center frequency of substantially 0.3 MHz - 5 MHz and >50% fractional bandwidth (“…bandwidth for a 100% ITO (no gold) dumbbell hydrophone having a 75-.mu.m sensitivity zone. FIG. 15(a) is an AE signal time trace, and FIG. 15(b) is a corresponding fast Fourier transform showing 2nd and 3.rd harmonics of the response to the 2.25-MHz transducer.” (Para. [0200])).
Regarding claim 19, Witte et al. ‘147 teach (Fig. 15b)that the transducer array is configured to operate at a center frequency of substantially 1 MHz - 20 MHz and >50% fractional bandwidth (“Electrical pulses produced by the machine are converted by certain of the piezoelectric transducer(s) into corresponding ultrasound pulses of a desired frequency (usually between 2 and 18 MHz).” (Para. [0005]), “…bandwidth for a 100% ITO (no gold) dumbbell hydrophone having a 75-.mu.m sensitivity zone. FIG. 15(a) is an AE signal time trace, and FIG. 15(b) is a corresponding fast Fourier transform showing 2nd and 3.rd harmonics of the response to the 2.25-MHz transducer.” (Para. [0200]), “The particular reference probe was a linear array transducer (7 MHz center frequency) containing 128 detector elements…” (Para. [0171])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al. (US 20130039147), in view of Witte et al. (US 20080183076) (hereinafter, “Witte et al. ‘076”).
Regarding claim 8, Witte et al. ‘147 teaches the method and system set forth above but fails to teach that the body part comprises the brain.
brain tissue…” (Para. [0027])).
It would be obvious to one skilled in the art before the effective filing date to modify Witte et al. ‘147 by having the body part be the brain, as taught by Witte et al. ‘076, in order to allow for scanning of the brain, to obtain information about the nervous system, and accurately map the electrically active tissue (Para. [0041]).
Regarding claim 10, Witte et al. ‘147 teaches the method and system set forth above but fails to teach that the body part comprises the heart.
In the same field of non-invasive 3D imaging, Witte et al. ‘076 teach (Fig. 1a-b) that the body part comprises the heart (“A beam of pulsed ultrasound…is focused on or into a living tissue …a living tissue 10 can be any biological tissue or cells, cellular components, or groups of cells that are capable of transmitting electrical current. In other words, the living tissue 10 can be any electrically active tissue, cells, cellular components and groups of cells, including for example, a neuron, a foci of neurons, nerve fibers, nerve cords, spinal tissue, brain tissue, myocytes, cardiomyocytes, muscle fibers, cardiac tissue, skeletal muscle, cell membranes, micelles, artificial membranes and ion channels.” (Para. [0027])).
It would be obvious to one skilled in the art before the effective filing date to modify Witte et al. ‘147 by having the body part be the heart, as taught by Witte et al. ‘076, in order to allow for scanning of heart and accurately map the electrically active tissue (Para. [0041]).
Regarding claim 18, Witte et al. ‘147 teaches the method and system set forth above but fails to teach that the body part comprises the brain.
brain tissue…” (Para. [0027])).
It would be obvious to one skilled in the art before the effective filing date to modify Witte et al. ‘147 by having the body part be the brain, as taught by Witte et al. ‘076, in order to allow for scanning of the brain, to obtain information about the nervous system, and accurately map the electrically active tissue (Para. [0041]).
Regarding claim 20, Witte et al. ‘147 teaches the method and system set forth above but fails to teach that the body part comprises the heart.
In the same field of non-invasive 3D imaging, Witte et al. ‘076 teach (Fig. 1a-b) that the body part comprises the heart (“A beam of pulsed ultrasound…is focused on or into a living tissue …a living tissue 10 can be any biological tissue or cells, cellular components, or groups of cells that are capable of transmitting electrical current. In other words, the living tissue 10 can be any electrically active tissue, cells, cellular components and groups of cells, including for example, a neuron, a foci of neurons, nerve fibers, nerve cords, spinal tissue, brain tissue, myocytes, cardiomyocytes, muscle fibers, cardiac tissue, skeletal muscle, cell membranes, micelles, artificial membranes and ion channels.” (Para. [0027])).
It would be obvious to one skilled in the art before the effective filing date to modify Witte et al. ‘147 by having the body part be the heart, as taught by Witte et al. ‘076, in order to allow for scanning of heart and accurately map the electrically active tissue (Para. [0041]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rather et al. (US 20020138000) refers to real-time three dimensional acoustoelectronic imaging and characterization of objects. The subject matter contained in this publication is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Sumi et al. (US 20160157828) refers to beamforming method, measurement, and imaging instruments, and communication instruments. The subject matter contained in this publication is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793